Order setting aside first separate report of commissioners of appraisal, directing that a new hearing be had, and appointing a new commission, unanimously affirmed, with costs to respondent The City of New York. The stipulated visitation of the premises by the Special Term and the reliable testimony in the case warranted the conclusion that the meadow and marsh lands were not available for development purposes in the circumstances disclosed, and that the awards were excessive. Present — Lazansky, P. J., Rich, Kapper, Seeger and Seudder, JJ.